DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/13/2022 has been placed of record in the file.
Claims 1, 8, and 15 have been amended.
Claims 1-5, 7-12, 14-18, and 20 are pending.
The applicant’s arguments with respect to claims 1-5, 7-12, 14-18, and 20 have been considered but are moot in view of the following new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Jouan (U.S. Patent Application Publication Number 2013/0318199) in view of Winner et al. (U.S. Patent Application Publication Number 2016/0065541), hereinafter referred to as Winner, further in view of Eversoll et al. (U.S. Patent Application Publication Number 2014/0143886) listed on the Notice of References Cited dated 2/8/2021, hereinafter referred to as Eversoll.
Le Jouan disclosed techniques for generating entity-specific aliases for communications with third parties.  In an analogous art, Winner disclosed techniques for single sign-on including options for users to anonymously log into third-party systems.  Also in an analogous art, Eversoll disclosed techniques for a personal data management system for sharing personal data with third-parties.  All of these systems are directed to the user’s ability to manage distribution of personal data to third parties.
Regarding claim 1, Le Jouan discloses a method for providing demographic reach with anonymity by a processor, comprising: managing user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity), wherein the unique user privacy profile having the selected level of anonymity is generated for each of a plurality of services accessed under a single sign-on (SSO) authentication scheme such that the data access agent brokers user record information at the selected level of anonymity for each of the plurality of services notwithstanding the user accesses the plurality of services (paragraph 74, userid and password for controlled data management system, and paragraph 131, combines personal information with alias and sends data to relevant enterprise); and in conjunction with managing the user data access, providing a single interface listing each unique user privacy profile and the selected level of anonymity thereof (paragraph 53, single user interface for managing multiple profiles), wherein the user selectively manages the unique user privacy profile accessed by respective services of the application services using the single interface (paragraph 65, system updates information at third party entity on behalf of user).
Le Jouan does not explicitly state that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme.  However, tying user identity aliasing to the user’s service access in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme as provided by Winner (see paragraph 19, ASSO provides user login to third-party system).  One of ordinary skill in the art would have recognized the benefit that using aliasing in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state that selectively managing the unique user privacy profile includes wherein the user selectively approves and revokes the unique user privacy profile from being accessed by respective services, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, the data access agent disables any brokering of the user record information.  However, managing user permissions in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the user selectively approves and revokes the unique user privacy profile from being accessed by respective services, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, the data access agent disables any brokering of the user record information as provided by Winner (see paragraph 87, user elects to share or not share PII with third-party system).  One of ordinary skill in the art would have recognized the benefit that using permissioning in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state wherein accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services.  However, managing third party services in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services as provided by Winner (see paragraph 37, third-party application uses access token to request identifier for user login and later receives PII for user).  One of ordinary skill in the art would have recognized the benefit that managing access in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
The combination of Le Jouan and Winner does not explicitly state that the unique user privacy profile is generated as a persona of the user, the single interface listing each persona of the unique user privacy profile, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, terminating a selected relationship between the user and the application service by selecting a respective persona on listing of the single interface and deactivating the respective persona within the data access agent, wherein, upon deactivating the respective persona on the single interface, the data access agent deletes the respective persona.  However, managing user revocations in such a fashion was well known in the art as evidenced by Eversoll.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Le Jouan and Winner by adding the ability that the unique user privacy profile is generated as a persona of the user, the single interface listing each persona of the unique user privacy profile, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, terminating a selected relationship between the user and the application service by selecting a respective persona on listing of the single interface and deactivating the respective persona within the data access agent, wherein, upon deactivating the respective persona on the single interface, the data access agent deletes the respective persona as provided by Eversoll (see paragraph 67, personal data allocated to vendor data card, and paragraph 97, revoking data results in canceling vendor card).  One of ordinary skill in the art would have recognized the benefit that using a centralized clearinghouse for personal data would allow consumers to reduce their transaction costs in supplying personal data and in updating that information (see Eversoll, paragraph 6).
Regarding claim 2, the combination of Le Jouan, Winner, and Eversoll discloses determining the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired).
Regarding claim 3, the combination of Le Jouan, Winner, and Eversoll discloses defining the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 4, the combination of Le Jouan, Winner, and Eversoll discloses generating a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (Le Jouan, paragraph 130, email address replaced with alias email address).
Regarding claim 5, the combination of Le Jouan, Winner, and Eversoll discloses sharing the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 7, the combination of Le Jouan, Winner, and Eversoll discloses requiring a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).
Regarding claim 8, Le Jouan discloses a system for providing demographic reach with anonymity, comprising: one or more computers with executable instructions that when executed cause the system to: manage user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity), wherein the unique user privacy profile having the selected level of anonymity is generated for each of a plurality of services accessed under a single sign-on (SSO) authentication scheme such that the data access agent brokers user record information at the selected level of anonymity for each of the plurality of services notwithstanding the user accesses the plurality of services (paragraph 74, userid and password for controlled data management system, and paragraph 131, combines personal information with alias and sends data to relevant enterprise); and in conjunction with managing the user data access, provide a single interface listing each unique user privacy profile and the selected level of anonymity thereof (paragraph 53, single user interface for managing multiple profiles), wherein the user selectively manages the unique user privacy profile accessed by respective services of the application services using the single interface (paragraph 65, system updates information at third party entity on behalf of user).
Le Jouan does not explicitly state that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme.  However, tying user identity aliasing to the user’s service access in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme as provided by Winner (see paragraph 19, ASSO provides user login to third-party system).  One of ordinary skill in the art would have recognized the benefit that using aliasing in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state that selectively managing the unique user privacy profile includes wherein the user selectively approves and revokes the unique user privacy profile from being accessed by respective services, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, the data access agent disables any brokering of the user record information.  However, managing user permissions in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the user selectively approves and revokes the unique user privacy profile from being accessed by respective services, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, the data access agent disables any brokering of the user record information as provided by Winner (see paragraph 87, user elects to share or not share PII with third-party system).  One of ordinary skill in the art would have recognized the benefit that using permissioning in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state wherein accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services.  However, managing third party services in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services as provided by Winner (see paragraph 37, third-party application uses access token to request identifier for user login and later receives PII for user).  One of ordinary skill in the art would have recognized the benefit that managing access in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
The combination of Le Jouan and Winner does not explicitly state that the unique user privacy profile is generated as a persona of the user, the single interface listing each persona of the unique user privacy profile, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, terminating a selected relationship between the user and the application service by selecting a respective persona on listing of the single interface and deactivating the respective persona within the data access agent, wherein, upon deactivating the respective persona on the single interface, the data access agent deletes the respective persona.  However, managing user revocations in such a fashion was well known in the art as evidenced by Eversoll.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Le Jouan and Winner by adding the ability that the unique user privacy profile is generated as a persona of the user, the single interface listing each persona of the unique user privacy profile, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, terminating a selected relationship between the user and the application service by selecting a respective persona on listing of the single interface and deactivating the respective persona within the data access agent, wherein, upon deactivating the respective persona on the single interface, the data access agent deletes the respective persona as provided by Eversoll (see paragraph 67, personal data allocated to vendor data card, and paragraph 97, revoking data results in canceling vendor card).  One of ordinary skill in the art would have recognized the benefit that using a centralized clearinghouse for personal data would allow consumers to reduce their transaction costs in supplying personal data and in updating that information (see Eversoll, paragraph 6).
Regarding claim 9, the combination of Le Jouan, Winner, and Eversoll discloses wherein the executable instructions determine the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired).
Regarding claim 10, the combination of Le Jouan, Winner, and Eversoll discloses wherein the executable instructions define the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 11, the combination of Le Jouan, Winner, and Eversoll discloses wherein the executable instructions generate a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (Le Jouan, paragraph 130, email address replaced with alias email address).
Regarding claim 12, the combination of Le Jouan, Winner, and Eversoll discloses wherein the executable instructions share the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 14, the combination of Le Jouan, Winner, and Eversoll discloses wherein the executable instructions require a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).
Regarding claim 15, Le Jouan discloses a computer program product for, by a processor, providing demographic reach with anonymity, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that manages user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity), wherein the unique user privacy profile having the selected level of anonymity is generated for each of a plurality of services accessed under a single sign-on (SSO) authentication scheme such that the data access agent brokers user record information at the selected level of anonymity for each of the plurality of services notwithstanding the user accesses the plurality of services (paragraph 74, userid and password for controlled data management system, and paragraph 131, combines personal information with alias and sends data to relevant enterprise); and an executable portion that, in conjunction with managing the user data access, provides a single interface listing each unique user privacy profile and the selected level of anonymity thereof (paragraph 53, single user interface for managing multiple profiles), wherein the user selectively manages the unique user privacy profile accessed by respective services of the application services using the single interface (paragraph 65, system updates information at third party entity on behalf of user).
Le Jouan does not explicitly state that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme.  However, tying user identity aliasing to the user’s service access in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme as provided by Winner (see paragraph 19, ASSO provides user login to third-party system).  One of ordinary skill in the art would have recognized the benefit that using aliasing in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state that selectively managing the unique user privacy profile includes wherein the user selectively approves and revokes the unique user privacy profile from being accessed by respective services, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, the data access agent disables any brokering of the user record information.  However, managing user permissions in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the user selectively approves and revokes the unique user privacy profile from being accessed by respective services, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, the data access agent disables any brokering of the user record information as provided by Winner (see paragraph 87, user elects to share or not share PII with third-party system).  One of ordinary skill in the art would have recognized the benefit that using permissioning in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state wherein accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services.  However, managing third party services in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services as provided by Winner (see paragraph 37, third-party application uses access token to request identifier for user login and later receives PII for user).  One of ordinary skill in the art would have recognized the benefit that managing access in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
The combination of Le Jouan and Winner does not explicitly state that the unique user privacy profile is generated as a persona of the user, the single interface listing each persona of the unique user privacy profile, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, terminating a selected relationship between the user and the application service by selecting a respective persona on listing of the single interface and deactivating the respective persona within the data access agent, wherein, upon deactivating the respective persona on the single interface, the data access agent deletes the respective persona.  However, managing user revocations in such a fashion was well known in the art as evidenced by Eversoll.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Le Jouan and Winner by adding the ability that the unique user privacy profile is generated as a persona of the user, the single interface listing each persona of the unique user privacy profile, and in conjunction with providing the single interface and the selectively revoking of the unique user privacy profile, terminating a selected relationship between the user and the application service by selecting a respective persona on listing of the single interface and deactivating the respective persona within the data access agent, wherein, upon deactivating the respective persona on the single interface, the data access agent deletes the respective persona as provided by Eversoll (see paragraph 67, personal data allocated to vendor data card, and paragraph 97, revoking data results in canceling vendor card).  One of ordinary skill in the art would have recognized the benefit that using a centralized clearinghouse for personal data would allow consumers to reduce their transaction costs in supplying personal data and in updating that information (see Eversoll, paragraph 6).
Regarding claim 16, the combination of Le Jouan, Winner, and Eversoll discloses an executable portion that: determines the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired); and shares the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 17, the combination of Le Jouan, Winner, and Eversoll discloses an executable portion that define the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 18, the combination of Le Jouan, Winner, and Eversoll discloses an executable portion that generate a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (Le Jouan, paragraph 130, email address replaced with alias email address).
Regarding claim 20, the combination of Le Jouan, Winner, and Eversoll discloses an executable portion that requires a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).




Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493